DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation in part of PCT/CN2016/108705.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/25/19, 9/25/20, and 11/25/20 comply with the provisions of 37 CFR 1.97.  Accordingly, examiner considered the information disclosure statements.  

Drawings
Figures 1a-g should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the beam splitter of Claims 16 and 17, discussed with figure 6 on page 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one excitation device configured to generate …”; “at least one detection device configured to detect…” and “at least one movement mechanism configured to generate a relative movement…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “movement mechanism configured to generate a relative movement of the sample” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides an “example” of a movement mechanism being a sample table on page 13, but presenting it as an example does not provide a clear correspondence to an actual structure because a sample table itself does not generate movement. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation "each sample unit being corresponding to a respective one of voxels which are imaged" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation "the time period" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The time period is introduced in Claim 2 but Claim 6 depends on Claim 1.  
Claims 7-9 are rejected for depending on rejected Claim 6. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation "the imaging device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "the imaging device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "similar" in claim 3 and the term “approximately” in Claim 10 are 
Claims 11-15 are rejected for depending on rejected Claim 10. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-12, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. “Using Stage- and Slit- Scanning to Improve Contrast and Optical Sectioning in Dual-View Inverted Light Sheet Microscopy (diSPIM)”, BIOLOGICAL BULLETIN, vol. 231, no. 1, pages 26-39 (August 1, 2016), incorporating by reference Kumar et al. “Dual-view plane illumination microscopy for rapid and spatially isotropic imaging”, NATURE PROTOCOLS, vol. 9, no. 11, pages 2555-2573 (October 9, 2014), referred to herein as Kumar2.1 Both references were cited by the applicant. 
Regarding Claim 1:  Kumar teaches a microscope having three-dimensional imaging capability (p. 3 ¶1 referencing Kumar2) comprising: at least one excitation device configured to generate a detectable contract in a detection target region of a sample which is to be detected in an excitation principal axis direction (Kumar2 fig 1a “excitation scanner”), at least one detection device configured to detect the contrast as generated from the detection target region of the sample in a detection principal axis (Kumar2 fig 1a “CMOS camera”), at least one movement mechanism configured to generate a relative movement of the sample relative to the at least one excitation device and the at least one detection device (Kumar2 fig 1a “MS-2500 xy stage”); wherein the relative movement is implemented in a 
Regarding Claim 2: Kumar discloses the invention as described in Claim 1 and further implies wherein the detection target region of the at least one detection device, each of sample units is merely excited by the at least one excitation device for not longer than a time period in which displacement of each sample unit due to the relative movement is not more than a requirement in resolution of the microscope (p. 8 ¶1). 
Regarding Claim 3: Kumar discloses the invention as described in Claim 1 and further teaches wherein an environment where the sample is located is filled with a transparent material having a refractive index similar to a refractive index of the sample (p. 6 ¶1, inherently if the refractive index was too different it would negatively impact the image created).  
Regarding Claim 4: Ku mar discloses the invention as described in Claim 1 and further teaches wherein the at least one excitation light source can comprise continuous or pulsed lasers (Kumar2, p. 2556 ¶1 “commercial laser excitation sources”). 
Regarding Claim 5: Kumar discloses the invention as described in Claim 1 and further teaches wherein the detectable contrast is fluorescent light (p. 2 ¶1).  
Regarding Claim 6: Kumar discloses the invention as described in Claim 1 and further teaches wherein the at least one excitation device is configured to excite the sample by using light sheet illumination with a pulse having a pulse time no longer than a time period (Kumar p.4 ¶2). 
Regarding Claim 7: Kumar discloses the invention as described in Claim 6 and further teaches wherein the at least one excitation device is constructed as a pulsed light source comprising a continuum light source modulated in various manners (Kumar p.4 ¶2). 
Regarding Claim 8: Kumar discloses the invention as described in Claim 6 and further implies wherein the at least one excitation device and the at least one detection device are configured to operate synchronously with each other (p. 8 ¶1). 
Regarding Claim 10: Kumar discloses the invention as described in Claim 1 and further teaches wherein the at least one excitation device generates at least one excitation light beam which is 
Regarding Claim 11: Kumar discloses the invention as described in Claim 10 and further teaches wherein the at least one excitation device comprises at least one scanning mechanism which is configured to perform scanning by moving the excitation light beam (Kumar2, fig1a ‘excitation scanner’).
Regarding Claim 12: Kumar discloses the invention as described in Claim 10 and further teaches wherein the excitation light beam is shaped to have a beam radius which has a varying rate of not more than 3 times within the detection target region in a direction of the light beam (Kumar p.8 ¶2).  
Regarding Claim 14: Kumar discloses the invention as described in Claim 11 and further teaches wherein the at least one detection device uses a matrix photosensitive device to function as the imaging device configured to operate synchronously with the scanning mechanism (Kumar 2, fig 1a, “CMOS camera” and Kumar p.8 ¶1).  
Regarding Claim 15: Kumar discloses the invention as described in Claim 11 and further teaches wherein the at least one detection device comprising a de-scanning mechanism configured to operate synchronously with the scanning mechanism and provided with a matrix photosensitive device to function as the imaging device (Kumar p.10 ¶2).  
Regarding Claim 18: Kumar discloses the invention as described in Claim 1 and further teaches wherein the at least one excitation device and the at least one detection device are configured to form collectively a structure for confocal scanning microscopy (Kumar2, fig 1a, Kumar p. 10 ¶2).  
Regarding Claim 19: Kumar teaches a three-dimensional microscopic imaging method (p. 3 ¶1 referencing Kumar2) comprising: generating a detectable contract in a detection target region of a sample which is to be detected in an excitation principal axis direction with at least one excitation device (Kumar2 fig 1a “excitation scanner”), detecting the contrast as generated from the detection target region of the sample in a detection principal axis with at least one detection device (Kumar2 fig 1a “CMOS camera”) without eliminating that the at least one detection device shares its components with the at least one excitation device (Kumar2 fig 1a), wherein a relative movement of the sample relative to the at least one excitation device and the at least one detection device is implemented in a direction which is neither 
Regarding Claim 20: Kumar discloses the method as described in Claim 19 and further teaches eliminating blurring incurred by the relative movement with a de-convolution algorithm (Kumar p.8 ¶2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. “Using Stage- and Slit- Scanning to Improve Contrast and Optical Sectioning in Dual-View Inverted Light Sheet Microscopy (diSPIM)”, BIOLOGICAL BULLETIN, vol. 231, no. 1, pages 26-39 (August 1, 2016)2, cited by applicant, in view of Dholakia et al (US 2015/0029325), cited by applicant. 
Regarding Claim 9: Kumar discloses the invention as described in Claim 6 and further teaches the excitation device being configured to form light-sheet illumination (Kumar p. 10 ¶ 2) but does not specifically teach wherein the at least one excitation device further comprises: one or more cylindrical mirrors, one or more cylindrical lenses, one or more anamorphotic lenses, one or more transmission phase devices, or one or more reflection phase devices.  However, in a similar field of endeavor, Dholakia teaches an excitation device comprising cylindrical lenses (¶32).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kumar with the cylindrical lenses of Dholakia for the purpose of converting laser light into a light sheet (¶32).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. “Using Stage- and Slit- Scanning to Improve Contrast and Optical Sectioning in Dual-View Inverted Light Sheet Microscopy (diSPIM)”, BIOLOGICAL BULLETIN, vol. 231, no. 1, pages 26-39 (August 1, 2016)3, cited by applicant, in view of Knop et al. (US 2012/0206798). 
Regarding Claim 13: Kumar discloses the invention as described in Claim 11 but does not specifically teach wherein the at least one scanning mechanism comprises one or more galvanometer scanners, one or more resonant scanning mirrors, one or more rotating polygonal mirrors, one or more acousto-optic modulators, or any combination thereof.  However, in a similar field of endeavor, Knop teaches a scanning mechanism comprising a galvanometer scanner (¶35).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kumar with the galvanometer scanners of Knop for the purpose of providing precise positioning of the light sheet in the sample (¶35).  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. “Using Stage- and Slit- Scanning to Improve Contrast and Optical Sectioning in Dual-View Inverted Light Sheet Microscopy (diSPIM)”, BIOLOGICAL BULLETIN, vol. 231, no. 1, pages 26-39 (August 1, 2016)4, cited by applicant, in view of Betzig et al. (US 2016/0305883). 
Regarding Claim 16
Regarding Claim 17: Kumar in view of Betzig discloses the invention as described in Claim 16 and Betzig further teaches wherein the beam splitter comprises a fixed phase filter (¶152 DOE).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/4/21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 References to paragraphs are based on counting down in FULL paragraphs, a partial paragraph from the page before will be referred to as paragraph zero.  
        2 incorporating by reference Kumar et al. “Dual-view plane illumination microscopy for rapid and spatially isotropic imaging”, NATURE PROTOCOLS, vol. 9, no. 11, pages 2555-2573 (October 9, 2014), referred to herein as Kumar2.
        3 incorporating by reference Kumar et al. “Dual-view plane illumination microscopy for rapid and spatially isotropic imaging”, NATURE PROTOCOLS, vol. 9, no. 11, pages 2555-2573 (October 9, 2014), referred to herein as Kumar2.
        4 incorporating by reference Kumar et al. “Dual-view plane illumination microscopy for rapid and spatially isotropic imaging”, NATURE PROTOCOLS, vol. 9, no. 11, pages 2555-2573 (October 9, 2014), referred to herein as Kumar2.